Appellant was convicted of a misdemeanor for violating the prohibition law in Mitchell County, and the lowest penalty assessed against him.
The term of court at which he was convicted adjourned on February 8, 1913. In the order overruling the motion for new trial appellant was allowed twenty days from adjournment to prepare and file bills of exception and a statement of facts. None of his bills of exception, nor his statement of facts, were filed until thirty days after the court adjourned. Therefore, neither his bills nor his statement of facts can be considered by this court. Durham v. State, 155 S.W. Rep., 222.
Nothing is presented which we can consider in the absence of a statement of facts and bills of exception. The judgment is, therefore, affirmed.
Affirmed.
[Rehearing denied June 11, 1913. — Reporter.]